DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 29 September 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference designated “A35” lists an incorrect document number.  It has been placed in the application file, but the noted reference has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 38 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 38, it is not at all clear what is meant by “low nitrogen”?  For example, what is the maximum allowable concentration for “low” nitrogen?  1000 ppm?  500 ppm?  10 ppm?

Claim Rejections - 35 USC § 112 / 35 USC § 101
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 39 provides for the use of specified composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process Applicant is intending to encompass.  A claim is indefinite under 35 U.S.C. 112(b) where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Claim 39 is likewise rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 39, and 51 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lenglet (US 2008/0011643).  
With respect to claims 38, 39, and 51, Lenglet discloses mixing hydroconverted and hydrotreated and hydrocracked effluents with distillable fractions including naphtha, kerosene, gas oil, vacuum distillate, such fractions themselves preferably being hydrotreated in advance (see Lenglet, paragraph [0231]).  Such material would be expected to have low levels of sulfur, nitrogen and metals (see Lenglet, paragraph [0046]).  Such a mixture contains a high cetane index diesel fraction which would undoubtedly find use as a fuel for marine or land based engines (see Lenglet, paragraphs [0247] and [0002]).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  “[T]he lack of physical description in a product-by-process claim makes determination of the section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.”  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Allowable Subject Matter
Claims 31-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 31-37, Examiner finds Beaton (US 5,124,027) to be the closest relevant prior art reference.  Beaton discloses a process for integration of atmospheric and vacuum distillation, solvent separation, hydrotreating, and hydroconversion to produce fuel components (see Beaton, Figs. 1 and 2 with accompanying text).  However, Beaton does not disclose or otherwise suggest wherein the process includes the specifically recited steps of forming a fuel product by combining unstabilized straight run naphtha, hydrotreated distillate, hydrotreated heavy oil, and hydroconverted liquids, wherein the hydrotreated distillate and heavy oil streams .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: O’Rear (US 2003/0141220) and Dieckmann (US 2006/0133992).  O’Rear and Dieckmann disclose compositions comprising hydrotreated naphtha and distillate (see O’Rear, paragraph [0014]) (see Dieckmann, paragraph [0017]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 

/Randy Boyer/
Primary Examiner, Art Unit 1771